03/23/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: DA 20-0197


                                      DA 20-0197
                                   _________________

 STATE OF MONTANA,

              Plaintiff and Appellee,

       v.                                                            ORDER

 RICHARD D. HINMAN,

              Defendant and Appellant.
                                _________________

       Pursuant to our Order of February 23, 2022, this cause is classified for oral argument
before the Court sitting en banc and is hereby set for argument on Friday, April 8, 2022, at
9:30 a.m. The Court has determined that the argument will be held in person in the
Courtroom of the Montana Supreme Court, Joseph P. Mazurek Justice Building, Helena,
Montana.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Robert J. Whelan, District Judge.




                                                                              Electronically signed by:
                                                                                    Mike McGrath
                                                                       Chief Justice, Montana Supreme Court
                                                                                   March 23 2022